DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
 
				Claim Status
Claims 1-5 are pending and claims 7-15 are pending and are examined. Claim 6 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations “a connection surface, extending continuously and radially from the protection cap, and configured for sealing to a surface of the container, wherein said connection surface is configured to, in response to sealing together with the surface of the container, provide a fluid tight seal surrounding the first fluid connection” is unclear and indefinite. Since the container is not positively recited and the seal is not positively recited, how is a seal formed? Please clarify what kind of seal is being formed. 
Regarding Claim 2, the limitation “the first fluid connection is only accessed through an opening in the surface of the container surrounded by the connection surface of the fluid port” is unclear and indefinite. How is there an opening in the surface in the container if the cap surrounds the container and is sealed to it? There is no positive recitation of the container. Is there a separate opening in the container when the cap is sealed or does this refer to the opening before the cap is sealed which then would limit the fluid communication? Is the opening the inlet of the container? Please clarify the opening in the container.
Claims dependent on claims 1 or 2 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US Pub 2017/0276666).

Regarding Claim 1, Lyons teaches a fluid port (see Fig. 3A) for providing a fluidic connection to a container, the fluid port comprising: 
a first fluid connection (a connection 116) 
a second fluid connection (a connection 114) being in fluid communication with the first fluid connection (114 and 116 are in fluid communication); 
an intermediate fluid path connecting the first fluid connection with the second fluid connection and comprising a substantially right-angled bend (there is right angled bend connecting connection 116 and connection 114 approximately where 115 is); 
a protection cap covering and protecting at least the bend of the intermediate fluid path from contact with objects exterior to the container (section encompassed by elongate body 110 of Fig. 3A); and 
a connection surface, extending continuously and radially from the protection cap (the support flange 112 resting on top of the well plate surface. 112 is acting as a connection surface and extends radially from the e device of fluid flow device 100 is a tube), and configured for sealing to a surface of the container, wherein said connection surface is configured to, in response to sealing together with the surface of the container, provide a fluid tight seal surrounding the first fluid connection (also since the container is not positively recited, then how a seal is formed is mostly functional. The fluid flow device would be capable of being sealed to a container. See multi well culturing plate 20 in Fig. 2A. The examiner notes several limitations in this claim including “covering and protecting at least the bend of the intermediate fluid path from contact with objects exterior to the container” in lines 8-9 and “configured for sealing to a surface of the container, wherein said connection surface is configured to, in response to sealing together with the surface of the container, provide a fluid tight seal surrounding the first fluid connection” in lines 11-14 are directed to functional language. The structures in the prior art of Lyons are capable of these functions.) 

Regarding Claim 2, Lyons teaches the fluid port according to claim 1, wherein the connection surface is disposed in the fluid port such that when the seal surrounding the first fluid connection is provided between the connection surface and the surface of the container, the first fluid connection is only accessed through an opening in the surface of the container surrounded by the connection surface of the fluid port (the examiner notes that the seal and the container are not positively recited. The first fluid connection).  

Regarding Claim 3, Lyons teaches the fluid port according to claim 1, wherein the protection cap is configured for covering and protecting at least the substantially right-angled bend of the247578891.1U.S. 16/955,173Filed: June 18, 2020Amendment and Response under 37 CFR § 1.114 to Advisory Action mailed 7.7.2022 andFinal Office Action mailed 4.14.2022intermediate fluid path from a side of the fluid port being opposite the side where the first fluid connection is provided (section encompassed by elongate body 110 of Fig. 3A).

Regarding Claim 13, Lyons teaches the fluid port according to claim 1, wherein the substantially right angled bend is at least partially surrounded by the protection cap (section encompassed by elongate body 110 of Fig. 3A).  

Regarding Claim 14, Lyons teaches the fluid port according to claim 1, wherein the connection surface at least partially surrounds the protection cap (section encompassed by elongate body 110 of Fig. 3A).  

Regarding Claim 15, Lyons teaches the fluid port according to claim 1, wherein the connection surface completely surrounds the protection cap (section encompassed by elongate body 110 of Fig. 3A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US Pub 2017/0276666), in view of Chapman (US Pub 2010/0140182; previously cited).
Regarding Claim 4, Lyons teaches the fluid port according to claim 1.  
Pall is silent to wherein a barb is provided to the intermediate fluid path towards the second fluid connection, such that a tube can be connected to the second fluid connection of the fluid port.  
Chapman teaches in the related art of containing fluids. [0075] Referring to FIG. 3, and in one embodiment, the device 10 is further comprised of the tube cap assembly 48 which comprises a tube cap 50, a hydrophobic air filter 80, an inlet valve 86, an outlet or extraction valve 100, and a barb fitting 114. [0088] Moreover, the tube cap assembly comprises the barb fitting 114 which, in one embodiment, includes a short cylindrical portion 116 disposed in the housing inlet port 68, a flange 118 transitioning from the short cylindrical portion 116 and abutting a recessed ledge 120 disposed in lower annular portion 56 at a location circumscribing the housing inlet port 68, and a barbed end 122.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a barb, as taught by Chapman, to the intermediate fluid path towards the second fluid connection, such that a tube can be connected to the second fluid connection of the fluid port, in the device of Lyons, in order to allow for a particular fit from one structure to another structure.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US Pub 2017/0276666).
Regarding Claim 5, Lyons teaches the fluid port according to claim 1, wherein the connection surface is connected to the protection cap, wherein a top position of said protection cap is provided above the bend of the intermediate fluid path and an outer periphery of the protection cap is connected to the connection surface (see teachings of claim 1). 
Lyons teaches teaches cap as a shape and is silent to said protection cap but is formed as a part of a dome.
Regarding the dome shape of the cap, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cap in the device of Lyons to be a dome, to allow for structures to be arranged inside the cap. 

Claim 7, 9, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US Pub 2017/0276666), in view of Singh (US Pub 2003/0036192).

	Regarding Claim 7, Lyons teaches the fluid port according to claim 1.
Lyons is silent to a perfusion filter, wherein said connection surface of the fluid port is sealed to an outer film of the perfusion filter, wherein an opening is provided in the outer film of the perfusion filter inside the fluid tight seal surrounding the first fluid connection such that the opening mates with the first fluid connection.  
Singh teaches in the related art of a reactor. [0023] The filter 20 is placed inside the bioreactor bag and the harvest tube 22 (FIG. 1) is connected using flexible tubing so that the filtrate can be removed from the bioreactor. It is preferable that this tubing be flexible enough to permit the filter 20 to move freely on the liquid surface 17. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a perfusion filter, said connection surface of the fluid port is sealed to an outer film of the perfusion filter, wherein an opening is provided in the outer film of the perfusion filter inside the fluid tight seal surrounding the first fluid connection such that the opening mates with the first fluid connection, as taught by Singh, in the device of Lyons, to solve the problem of filter clogging, as taught by Singh, in [0008].
	

Regarding Claim 9, modified Lyons teaches a flexible bag comprising the perfusion filter according to claim 7, wherein a tube for waste collection is connected to the second fluid connection of the fluid port, wherein the flexible bag is the container (Singh teaches [0023] The filter 20 is placed inside the bioreactor bag and the harvest tube 22 (FIG. 1) is connected using flexible tubing so that the filtrate can be removed from the bioreactor.).  

Regarding Claims 10-12, Lyons teaches the fluid port according to claim 1.
Lyons is silent to a flexible bag comprising wherein the connection surface of the fluid port is sealed to a wall of the flexible bag and wherein an opening is provided through the wall inside the surrounding seal for allowing access to the first fluid connection of the fluid port, wherein the flexible bag is the container, wherein the connection surface of the fluid port is sealed to an inner surface of the wall of the flexible bag and the protection cap is provided on the inside of the flexible bag, and wherein the connection surface of the fluid port is sealed to an outer surface of the wall of the flexible bag and the protection cap is provided on the outside of the flexible bag.  
Singh teaches in the related art of a reactor. [0023] The filter 20 is placed inside the bioreactor bag and the harvest tube 22 (FIG. 1) is connected using flexible tubing so that the filtrate can be removed from the bioreactor. [0023] The filter 20 is placed inside the bioreactor bag and the harvest tube 22 (FIG. 1) is connected using flexible tubing so that the filtrate can be removed from the bioreactor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the elongate body of the fluid flow device of Lyons, with a flexible bag, as taught by Singh, to allow for improved perfusion operations in a bioreactor, as taught by Singh in [0001].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Pub 2006/0240546), in view of Jiang (US Pub 2011/0151552; previously cited).
Regarding Claim 8, modified Lyons teaches the perfusion filter according to claim 7.
Modified Lyons is silent to wherein said outer film of the perfusion filter is EVA, Bioclear10, Bioclear 11 or Fortem.  
Jiang teaches in the related art of bioreactors. [0029] Polymers for reinforcement rod are thermoplastic or thermosetting materials, such as acrylic, nylon, polyethylene, and polyvinyl chloride (PVC), etc. The bioreactor bag may be produced of transparent flexible films, such as single or multi-layered low density polyethylene (LDPE), linear low density polyethylene (LLDPE), ultra low density polyethylene (ULDPE), poly(ethylene-vinyl alcohol) (EVOH), polyvinylidene dichloride (PVDC), poly(ethylene-vinyl acetate) (EVA), nylon, and polyethylene terephthalate (PET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the filter in the device of modified Lyons to be made of EVA, as taught by Jiang, in order to allow for a transparent flexible material, as taught by Jiang, in [0029]. 


Response to Arguments
Applicant’s arguments, see pages 5-7, filed 7/14/22, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejections has been withdrawn. 
The examiner notes there are new 112b rejections.

Applicant’s arguments, filed 7/14/22 with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

First, Applicant argues on pages 8-10 that the prior art of Pall cannot be reasonably characterized to be “extending from” Pall’s filter assembly 14. Applicant amended claim 1 to specify the connection surface extends continuously and radially from the protection cap. 
In response, the examiner notes a new reference is cited in light of the amendment and on updating the search. Further, in claim 1 there are several limitations as noted above that are directed to functional language. Instead of functional language, Applicant may positively recite the structures (such as a seal, a material which seals, and/or a container) and the arrangement of these structures (i.e. cap is directly in contact with the bend and/or a connection surface is sealed to a surface of the container).  

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798